DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 11/10/2020 has been considered and
placed in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. 9,755,595).
Regarding claim 1, Lin (hereinafter, Ref~595) discloses (please see e.g., Figures 2-3 and related text for details) a power amplifier module (e.g. 200 of Fig. 3) comprising: 
a first transistor (310 of Fig. 3) configured to amplify an input signal (RF_IN) and to output an amplified signal (RF_OUT); 
a second transistor (M2 of Fig. 3 can be read as the claimed transistor OR at least it is functionally equivalent to it) configured to supply (via drain) a bias current to a base of the first transistor (please note that BJT may be used instead of FETs as broadly suggested in col. 4, between lines 45-55); and 
common bias control as seen from Fig. 2, meeting claim 1.  
Regarding claim 2, Ref~595 does not expressly disclose the claimed “wherein the switch is configured to be ON when the collector current of the second transistor is equal to or greater than a predetermined threshold, and is configured to be OFF when the collector current of the second transistor is less than the predetermined threshold”. However, these are normal design parameters/features in the field and one skilled in the art would employ such/claimed configurations in order to obtain desirable gain levels, meeting claim 2.
Regarding claim 3, Ref~595 discloses the power amplifier module according to Claim 1, wherein the switch is a bipolar transistor or a field-effect transistor as seen from the embodiment of Fig. 3, meeting claim 3.  
Regarding claim 4, Ref~595 discloses the power amplifier module according to Claim 2, wherein the switch is a bipolar transistor or a field-effect transistor as seen from the embodiment of Fig. 4, meeting claim 4.  

a first transistor (310 of Fig. 3) configured to amplify an input signal (RFIN) and to output (via drain) an amplified signal (RFOUT); 
a second transistor (M2 of Fig. 3) configured to supply a bias current to a base of the first transistor; and 
a ballast resistor circuit (330-1 and 330-2 of Fig. 3) that is disposed between the base of the first transistor and an emitter of the second transistor, wherein the ballast resistor circuit comprises a first resistive element (330-1 of Fig. 3), a second resistive element (330-3 of Fig. 3), and a switch (340 of Fig. 3), wherein the first resistive element is connected in series between the base of the first transistor and the emitter of the second transistor, wherein the second resistive element is connected in series, thus lacking the claimed “in parallel with the first resistive element, wherein the switch is connected in series with the second resistive element, and wherein the switch is configured to be selectively operated based on a collector current of the second transistor”.  However, these are normal design parameters/features in the field and it would have been obvious to one skilled in the art to employ the claimed parallel configuration (art-recognized equivalent to the series configuration) depending on custom specifications, meeting claim 5.  
Regarding claim 6, Ref~595 does not expressly discloses the claimed “wherein the switch is configured to be OFF when the collector current of the second transistor is equal to or greater than a predetermined threshold and is configured to be ON when the collector current of at least obtain desirable gain levels, meeting claim 2.
Regarding claim 7, Ref~595 discloses the power amplifier module according to Claim 5, wherein the switch is a bipolar transistor or a field-effect transistor as seen from the embodiment of Fig. 3, meeting claim 7.
Regarding claim 8, Ref~595 discloses the power amplifier module according to Claim 6, wherein the switch is a bipolar transistor or a field-effect transistor as seen from the embodiment of Fig. 8, meeting claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).